          Case 3:19-cv-01810-VAB Document 11 Filed 12/23/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

RAM D. GOPAL                    :                      CIVIL ACTION NO. 3:19CV01810(VAB)
     Plaintiff                  :
                                :
     v.                         :
                                :
UNIVERSITY OF CONNECTICUT, EL AL:
     Defendants                 :                      DECEMBER 23, 2019

                           MOTION FOR SECURITY FOR COSTS

       Pursuant to Rule 83.3(a) of the Local Rules of Civil Procedure, the Defendants,

University of Connecticut, Bruce Gelston (in his official and individual capacities), Stephanie

Reitz (in her official and individual capacities), John Elliot (in his official and individual

capacities), Susan Herbst (in her official and individual capacities), and Craig Kennedy (in his

official and individual capacities), move for an order requiring the Plaintiff, Ram D. Gopal, to

post a bond as security for costs in the amount of Five Hundred Dollars ($500.00).

                                               DEFENDANTS,

                                               UNIVERSITY OF CONNECTICUT, SUSAN
                                               HERBST (OFFICIAL AND INDIVIDUAL
                                               CAPACITY), CRAIG KENNEDY (OFFICIAL
                                               AND INDIVIDUAL CAPACITY), JOHN ELLIOT
                                               (OFFICIAL AND INDIVIDUAL CAPACITY),
                                               BRUCE GELSTON (OFFICIAL AND
                                               INDIVIDUAL CAPACITY), AND STEPHANIE
                                               REITZ (OFFICIAL AND INDIVIDUAL
                                               CAPACITY)

                                               WILLIAM TONG
                                               ATTORNEY GENERAL

                                       By:     _/s/ Nancy A. Brouillet____________
                                               Nancy A. Brouillet
                                               Assistant Attorney General
                                               165 Capitol Avenue, Suite 5000
                                               Hartford, CT 06106
                                               Tel: (860) 808-5340
                                               Fax: (860) 808-5383
                                               E-mail: Nancy.Brouillet@ct.gov
                                               Federal Bar # ct03138



                                                                                                   1
          Case 3:19-cv-01810-VAB Document 11 Filed 12/23/19 Page 2 of 2



                                        CERTIFICATION

       I hereby certify that on December 23, 2019 a copy of the foregoing was filed

electronically. Notice of this filing was sent by e-mail to all parties by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.

                                              _/s/ Nancy A. Brouillet____________
                                              Nancy A. Brouillet
                                              Assistant Attorney General




                                                                                                      2
